NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARINE MAZAN,                                   No.    14-73527

                Petitioner,                     Agency No. A088-478-905

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted December 12, 2019
                             Pasadena, California

Before: KELLY,** PAEZ, and BADE, Circuit Judges.

      Carine Mazan, a native and citizen of France, entered the United States

under the Visa Waiver Program. About three years after her arrival, she filed an

application for asylum, withholding-of-removal, and withholding-of-removal

under The Convention against Torture and Other Cruel, Inhuman or Degrading



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
Treatment or Punishment (CAT). The Immigration Judge (IJ) found Mazan

competent to proceed and denied her application. The Board of Immigration

Appeals (BIA) affirmed the IJ’s denial. We deny Mazan’s petition for review.

      1. After reviewing the supplemental briefs, we conclude we have

jurisdiction over Mazan’s petition for review.1 We agree with the government that

the referral of Mazan to an IJ for consideration of her asylum application in

conjunction with the agency’s denial of her application is the functional equivalent

of a final order of removal. See Bao Tai Nian v. Holder, 683 F.3d 1227, 1229–30

(9th Cir. 2012); Nicusor-Remus v. Sessions, 902 F.3d 895, 898–99 (9th Cir. 2018).

      2. The IJ did not err in conducting the competency inquiry required by

Matter of M-A-M-, 25 I. & N. Dec. 474 (BIA 2011). The IJ noted that Mazan had

presented an “indicia of incompetency,” and proceeded to evaluate whether Mazan

had a rational understanding of the nature and object of the proceedings. She

reviewed Mazan’s personal and medical history and allowed Mazan a reasonable

opportunity to consult with an attorney and examine and present relevant evidence.

Because the IJ concluded Mazan was competent to proceed, she was not required

to select and employ safeguards for the proceeding. Id. at 481–82. In addition,

substantial evidence supports the IJ’s conclusion that Mazan was competent.



1
  Although not germane to our jurisdictional holding, we grant the government’s
request for judicial notice, Dkt. No. 93.

                                          2
      3. We decline to review whether Mazan was entitled to counsel under the

Rehabilitation Act. This issue is raised only by an amicus curiae, and was not

adopted by Mazan in her briefing. See, e.g., Russian River Watershed Prot.

Comm. v. City of Santa Rosa, 142 F.3d 1136, 1141 (9th Cir. 1998); see also

Artichoke Joe’s Cal. Grand Casino v. Norton, 353 F.3d 712, 719 n.10 (9th Cir.

2003) (“In the absence of exceptional circumstances, which are not present here,

we do not address issues raised only in an amicus brief.”).

      The petition for review is DENIED.




                                         3